          Case 3:15-cv-01687-AWT Document 84 Filed 12/28/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

In re:                                                                :   Chapter 7
                                                                      :
MICHAEL S. GOLDBERG, LLC, and                                         :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                  :   Substantively Consolidated
                                                                      :
                Debtors.                                              :
                                                                      :
                                                                      :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR THE                               :
SUBSTANTIVELY CONSOLIATED ESTATE OF MICHAEL                           :   Case No. 3:15-cv-01687 (AWT)
S. GOLDBERG, LLC AND MICHAEL S. GOLDBERG,                             :
                                                                      :
                Plaintiff,                                            :
v.                                                                    :
                                                                      :
SALLY A. LABONTE, TRUSTEE OF THE SCOTT A.                             :   December 28, 2018
LABONTE DYNASTY TRUST, ET AL.,                                        :
                                                                      :
            Defendants                                                :
_____________________________________________________

                        JOINT MOTION FOR STAY PENDING
                    COMPLETION OF SETTLEMENT NEGOTIATIONS

         Pursuant to the Court’s inherent power “to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel and for litigants[]”, Landis v. N.

Am. Co., 299 U.S. 248, 254 (1936), Plaintiff, James Berman, Trustee (the “Trustee”), and

defendants Sally A. LaBonte, Trustee of the Scott A. LaBonte Dynasty Trust, Roland G.

LaBonte, Trustee of the Scott A. LaBonte Dynasty Trust, Sally A. LaBonte, Devcon Enterprises,

Inc., Marketplace Port St. Lucie, LP, RCZS, LLC, Cakemaker, LLC, Scott A. LaBonte, Scott A.

LaBonte, Trustee of the Scott A. LaBonte Revocable Trust, and Sally A. LaBonte, Trustee of the

Scott A. LaBonte Revocable Trust (collectively “Defendants”), by and through their respective

undersigned counsel, respectfully move for the entry of an order granting their joint motion for

stay and staying all further proceedings in this action pending completion of settlement
             Case 3:15-cv-01687-AWT Document 84 Filed 12/28/18 Page 2 of 3



negotiations. As good cause for the granting of the relief requested herein the parties represent

that:

        1.       The Trustee has invited settlement negotiations between and among the

Defendants and others with an intent to resolve this action and other related adversary

proceedings pending in bankruptcy court.

        2.       The Trustee and the Defendants believe it is in the best interest of all parties to

focus on settlement rather than continued litigation, and wish to avoid the expense of further

litigation during the time period that settlement negotiations are ongoing.

        3.       The Trustee and the Defendants thus move for the entry of an order staying all

further proceedings in this action pending the completion of settlement negotiations. The parties

will report to the Court upon the completion of settlement negotiations and request the entry of

further orders should the settlement negotiations prove unsuccessful.

        WHEREFORE, The Trustee and the Defendants respectfully move for the entry of an

order staying all further proceedings pending the completion of settlement negotiations.

James Berman, Chapter 7 Trustee for the                 Sally A. LaBonte, Trustee of the Scott A.
Substantively Consolidated Estate of                    LaBonte Dynasty Trust, Roland G. LaBonte,
Michael S. Goldberg, LLC                                Trustee of the Scott A. LaBonte Dynasty
and Michael S. Goldberg                                 Trust, Sally A. LaBonte, Devcon
                                                        Enterprises, Inc., Marketplace Port St.
By: /s/ James M. Moriarty                               Lucie, LP, RCZS, LLC, Cakemaker, LLC,
   Jed Horwitt (ct04778)                                Scott A. LaBonte, Scott A. LaBonte, Trustee
   James M. Moriarty (ct21876)                          of the Scott A. LaBonte Revocable Trust,
   ZEISLER & ZEISLER, P.C.                              and Sally A. LaBonte, Trustee of the Scott
   10 Middle Street, 15th Floor                         A. LaBonte Revocable Trust
   Bridgeport, Connecticut 06604
   Tel: (203) 368-4234                                  By:/s/ David M. S. Shaiken
   Email: jhorwitt@zeislaw.com;                            David M. S. Shaiken, Esq. (ct02297)
           jmoriarty@zeislaw.com                           Shipman, Shaiken & Schwefel, LLC
                                                           433 South Main Street, Suite 319
                                                           West Hartford, CT 06110
                                                           Tel.: (860) 606-1703
                                                           Email: david@shipmanlawct.com



                                                   2
          Case 3:15-cv-01687-AWT Document 84 Filed 12/28/18 Page 3 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

In re:                                                                  :   Chapter 7
                                                                        :
MICHAEL S. GOLDBERG, LLC, and                                           :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                                    :   Substantively Consolidated
                                                                        :
                Debtors.                                                :
                                                                        :
                                                                        :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR THE                                 :
SUBSTANTIVELY CONSOLIATED ESTATE OF MICHAEL                             :   Case No. 3:15-cv-01687 (AWT)
S. GOLDBERG, LLC AND MICHAEL S. GOLDBERG,                               :
                                                                        :
                Plaintiff,                                              :
v.                                                                      :
                                                                        :
SALLY A. LABONTE, TRUSTEE OF THE SCOTT A.                               :   December 28, 2018
LABONTE DYNASTY TRUST, ET AL.,                                          :
                                                                        :
            Defendants                                                  :
_____________________________________________________

                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 28th day of December, 2018, the foregoing

Joint Motion for Stay Pending Completion of Settlement Negotiations was electronically filed.

Notice of this filing will be sent electronically to all registered e-filers in this case by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF system.



                                                        / s / James M. Moriarty
                                                        James M. Moriarty (ct21876)




                                                   3
